Name: 81/511/EEC: Commission Decision of 24 June 1981 approving a Grand Duchy of Luxembourg programme on equipment for wine production in the Moselle Valley pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-17

 Avis juridique important|31981D051181/511/EEC: Commission Decision of 24 June 1981 approving a Grand Duchy of Luxembourg programme on equipment for wine production in the Moselle Valley pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 194 , 17/07/1981 P. 0051 - 0051****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1981 APPROVING A GRAND DUCHY OF LUXEMBOURG PROGRAMME ON EQUIPMENT FOR WINE PRODUCTION IN THE MOSELLE VALLEY PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/511/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF LUXEMBOURG COMMUNICATED THE PROGRAMME ON EQUIPMENT FOR WINE PRODUCTION IN THE MOSELLE VALLEY ON 31 MARCH 1981 ; WHEREAS THE SAID PROGRAMME RELATES TO THE MODERNIZATION AND THE EXPANSION OF THE CAPACITY OF FACILITIES FOR THE RECEPTION , PROCESSING , STORAGE AND VINIFICATION AS WELL AS FOR BOTTLING , LABELLING AND DISPATCH , WITH THE AIM OF IMPROVING WINE QUALITY AND THUS IMPROVING PRODUCERS ' INCOMES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN RESPECT OF COMMUNITY FINANCE FOR PROJECTS WHICH DO NOT RELATE PRIMARILY TO THE PROCESSING OF BASIC PRODUCTS OBTAINED IN LUXEMBOURG ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS , REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , INDICATING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CONCERNED SECTOR ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME ON EQUIPMENT FOR WINE PRODUCTION IN THE MOSELLE VALLEY , COMMUNICATED BY THE LUXEMBOURG GOVERNMENT ON 31 MARCH 1981 PURSUANT TO REGULATION ( EEC ) NO 355/77 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN